PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/562,026
Filing Date: 5 Sep 2019
Appellant(s): Webster et al.



__________________
Zhengnian Tang 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 Feb 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 Jun 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argued:
	Appellant’s arguments in pages 9-11 of the brief that “the rejection improperly relies on only drawings of Bodvarsson to provide the orientation of the planar conductive loop as recited in the claims 1, 8 and 12.”
Examiner’s response:
	Examiner respectfully disagrees.  Bodvarsson teaches n Fig. 6 of an antenna 40 disposed in behind-the-ear part (i.e. housing) 20 sized and shaped for placement behind the ear as shown in Fig. 6. The antenna 40 including a second part (i.e. conductive loop) 43 that is a conductive loop antenna (Para. [0023], Lines 1-5). The second part (i.e. conductive loop) 43 is a loop oriented essentially horizontally to a portion of a surface of the head 16 when the hearing device 10 is worn on the head 16 as shown in Fig. 1 (Please see Fig. 1 (see pg. 4 of examiner’s answer) to better explain the orientation of the antenna relative to the head).  Thus, this position minimize capacitance formed between the antenna and the head when the hearing device is worn on the head. In other words, when the hearing device 10 is worn on the head 16 as shown in Fig. 1, the second part (i.e. conductive loop) 43 disposed in the behind-the-ear part (i.e. housing) 20 would be perpendicular to the head 16 of the user 14 because the behind-the-ear part (i.e. housing) 20 is parallel to the head 16 of the user 14 as shown in Fig. 1.  Examiner will like to point out that Fig. (see pg. 4 of examiner’s answer) of Bodvarsson and Fig. 3B of the application are showing the same horizontal orientation of the conductive loop/antenna. The secondary reference (i.e. Janssen….Para. [0028], Lines 4-7) is merely use to address the shape of the conductive loop (i.e. the planar shape) as disclose in the Office Action dated in August 09, 2021. The specific of the invention is address by the primary reference (i.e. Bodvarsson) as shown in Fig. 6. Therefore, Appellant’s above argument is not considered to be persuasive. (Note: Fig. 5 was not used in the rejections of claims 1, 8 and 12).

    PNG
    media_image2.png
    689
    759
    media_image2.png
    Greyscale

Fig. 1 shows the hearing aid is worn on the head.

    PNG
    media_image3.png
    663
    654
    media_image3.png
    Greyscale

Fig. 6 shows the second part (i.e. conductive loop) 43 is oriented horizontally.


Appellant argued:
	Appellant’s arguments in pages 11-12 of the brief that “FIGS. 5 and 6 of Bodvarsson do not show a reference to the head of the wearer of the hearing device 10.”
Examiner’s response:
	Examiner will like to clarify that Fig. 6 of Bodvarsson was use in the Office Action dated August 09, 2021 to disclose the features of the hearing aid rather than showing the hearing aid worn on the head of the user.  Examiner used Fig. 1 of Bodvarsson to disclose that the hearing aid is worn on the head of the user as a Behind-the-Ear type hearing aid. The rejection is based on the combination of figures 1 and 6.  Therefore, Appellant’s above argument is not considered to be persuasive. (Note: Fig. 5 was not used in the rejections of claims 1, 8 and 12).

Appellant argued:
	Appellant’s arguments in pages 11-12 of the brief that “it cannot be seen from FIG. 1 that the second part 43 (as shown in FIG. 6) is “approximately perpendicular to a portion of a surface of the head”, as recited in each of independent claims 1, 8, and 12.”
Examiner’s response:
	Examiner will like to clarify that Fig. 1 of Bodvarsson does not show the second part (i.e. conductive loop) 43 (as shown in FIG. 6), but Fig. 1 shows the behind-the-ear part (i.e. housing) 20 which hold the second part (i.e. conductive loop) 43 (as shown in FIG. 6). Examiner used Fig. 1 of Bodvarsson to disclose that the hearing aid worn on the head of the user as a Behind-the-Ear type hearing aid. In other words, when the hearing device 10 is worn on the head 16, the behind-the-ear part (i.e. housing) 20 will be parallel to head 16 as shown in Fig. 1 (see pg. 4 of examiner’s answer and see pg. 13 of appeal brief for an example of a typical hearing aid device with a behind-the-ear part). As (see pg. 4 of examiner’s answer) would be perpendicular to the head 16 of the user 14. The rejection is based on the combination of the figures 1 and 6.  Therefore, Appellant’s above argument is not considered to be persuasive.

Appellant argued:
	Appellant’s arguments in pages 12-14 of the brief that “it is consequently unclear that if the conductive loop is not planar, how its orientation is defined by being approximately perpendicular to a surface as recited in each of independent claims 1, 8, and 12.”
Examiner’s response:
	Examiner will like to clarify that Fig. 6 of Bodvarsson discloses a loop second part (i.e. conductive loop) 43, but Bodvarsson is silent about the “planar” design. The examiner defines the “planar” as a flat surface.  Fig. 7 of the application is a good illustration of the planar conductive loop. The secondary reference (i.e. Janssen….Para. [0028], Lines 4-7) address the planar shape/design of the conductive loop. The specific of the invention is address by the primary reference (i.e. Bodvarsson) as shown in Fig. 6 and the planar is address by the secondary reference (i.e. Janssen). The rejection is based on the combination of the above references.  Furthermore, Fig. 6 of Bodvarsson disclose the features of the hearing aid rather than showing the hearing aid worn on the head of the user.  Examiner used Fig. 1 of Bodvarsson to disclose that the hearing aid worn on the head of the user as a Behind-the-Ear type hearing aid. When the hearing device 10 is worn on the head 16, the behind-the-ear part (i.e. housing) 20 will be parallel to head 16 as shown in Fig. 1 (see pg. 4 of examiner’s answer and see pg. 13 of appeal brief for an example of a typical hearing aid device with a behind-the-ear part). As a result, the second part (i.e. (see pg. 4 of examiner’s answer) would be perpendicular to the head 16 of the user 14. The rejection is based on the combination of the figures.  Therefore, Appellant’s above argument is not considered to be persuasive. (Note: Fig. 5 was not used in the rejections of claims 1, 8 and 12).

Appellant argued:
	Appellant’s arguments in page 15 of the brief that “the rejections of independent claims 1, 8, and 12 are not supported by a proper reason for the combination of Bodvarsson and Janssen.”
Examiner’s response:
	Examiner respectfully disagrees.  The combination of Bodvarsson and Janssen is proper because Fig. 6 of Bodvarsson discloses a loop second part (i.e. conductive loop) 43 and the features of the hearing aid, but Bodvarsson is silent about the “planar” design. The secondary reference (i.e. Janssen….Para. [0028], Lines 4-7) address the planar design of the conductive loop. The specific of the invention is address by the primary reference (i.e. Bodvarsson) as shown in Fig. 6 and the “planar” design is address by the secondary reference (i.e. Janssen). The rejection is based on the combination of the above references.  Therefore, Appellant’s above argument is not considered to be persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653                                                                                                                                                                                                        

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652    
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.